Title: To George Washington from Edward Newenham, 31 August 1795
From: Newenham, Edward
To: Washington, George


          
            My Dear Sir—
            Dublin [Ireland] 31st August 1795
          
          I congratulate you & all your Virtuous Fellow-citizens on the conclusion of the Treaty, which is equaly honourable, & advantageous to both Nations; yet Some Evil disposed Persons, in England & here, find fault with it; in their writings & in their Coffee

house conversation; they Assert, that our Ministry have yielded too much to America, & they have dared to insinuate, that the Ministry were bribed, by your Country, to agree to it—their Abuse of Mr Pitt is in all their Publications on that Account.
          This Letter will be personaly presented to your Excellency by Isaac Weld Esqr., Son of an old & truly respectable Friend of Mine, now in a high Department in the Irish Revenu; This young Gentleman, of an Amiable Character & Virtuous Character, is ⟨going⟩ a Tour of pleasure & Curiosity to Visit your Happy Country; his father & Grandfather were warm friends to the Liberties of America, & of the most Independent Spirit—they always supported my Election for the County of Dublin.
          As his Buisiness is to See the Country & be acquainted with it, I entreat your favouring him with Directions how to proceed, & to honor him with Letters to Charlestown, Baltimore & Boston; I shall give him some to Jersey & New Yorke—I am truly anxious for his Welfare, & hope his reception & Tour may prove agreeable to him.
          As this Letter will be delivrd into your Excellency’s hand by Mr Weld, I can Safely write my Sentiments—which is, to Inform your Excellency, that very little reliance is to be given to the Reports Spread (by some who have left this Kingdom) in respect to the state & Temper of the People; In all Countries, there are discontented Persons, without Land or Property, those persons wished to have got both, by rendering this Country a Scene of Civil War; but they have been compleatly foild.
          Believe me, My Dear Sir, there are very few Friends to real Liberty in this Country, that wish to Change or alter the Constitution except in respect to some moderate mode of more Equal Representation; which would have been obtaind long Since, but for the Conduct of the Irish Men of Terror; those Men would sow Dissentions in any Country, in hopes of Plunder.
          This day I am to have my Youngest Daughter married to a Man, fully approved of by all parties; this is my fifth Daughter married & I have 3 Sons married.
          That your Excellency may long Enjoy your Health (& which at this Awfull moment is of such Importance to the Happiness of the 17 States) is my constant Prayer.
          Lady Newenham desires her respects to you & Mrs

Washington. I have the Honor, to be, with true Esteam My Dear Sir your most obt & faithfull Hble Sert
          
            Edward Newenham
          
        